Citation Nr: 1033225	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for cardiovascular disease, 
including ischemic heart disease, right carotid stenosis with 
peripheral vascular disease, and coronary artery disease, secondary 
to herbicide exposure and/or diabetes mellitus.

3.  Entitlement to service connection for a scar on the neck 
resulting from carotid artery surgery.

4.  Entitlement to service connection for gum disease with tooth 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 through April 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of June 2005 and August 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge at a 
videoconference hearing held in June 2010.  A transcript of that 
hearing is of record.

Initially, the Board notes that in a June 2010 letter, K.S., M.D. 
noted that the Veteran was suffering from generalized atherosclerosis 
resulting in ischemic heart disease and angina.  On October 13, 2009, 
in accordance with authority provided in 38 U.S.C.A. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection based upon exposure to herbicides 
within the Republic of Vietnam during the Vietnam era for three new 
disorders including ischemic heart disease.  VA will issue 
regulations through notice and comment rulemaking procedures to 
establish the new presumptions of service connection for those 
diseases.  The regulations will take effect on the date that a final 
rule is published in the Federal Register.  Until that time, VA does 
not have the authority to establish service connection and award 
benefits based on the planned new presumptions.  On November 20, 
2009, the Secretary directed the Board to stay action on all claims 
for service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new presumptions 
of service connection for certain disorders including ischemic heart 
disease, based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  

The current appeal contains a claim for cardiovascular disease, 
including ischemic heart disease.  The record also reflects diagnoses 
of coronary artery disease, and atherosclerosis that may be affected 
by the new presumptions.  Right carotid stenosis with peripheral 
vascular disease is not considered a component of ischemic heart 
disease, as PVD and right carotid stenosis are not diseases of the 
heart.  See 75 Fed. Reg. 14,391 (Mar. 25, 2010).  Therefore, the 
Board must stay action on the issue of service connection for 
cardiovascular disease, including ischemic heart disease, 
atherosclerosis and coronary artery disease in accordance with the 
Secretary's stay.  Once planned final regulations are published, the 
adjudication of any case or claim that has been stayed will resume.

Accordingly, adjudication of the claim for service connection for 
cardiovascular disease, to include ischemic heart disease, coronary 
artery disease, and atherosclerosis will be stayed pending the 
issuance of final regulations regarding presumptive service 
connection for ischemic heart disease.  This matter will be addressed 
in a separate decision at a later date.

Further, the Board notes that a current disability that was caused or 
aggravated by a service-connected disability, is considered service-
connected.  Dr. S. in his June 2010 letter, stated that 
athrosclerosis resulted in ischemic heart disease, noting that the 
plaque had been building up in his arteries for some years now, which 
caused an insufficient blood flow to areas of the body and resulted 
in his three vascular surgeries.  The record shows that the Veteran 
underwent a right carotid endarterectomy in April 2004, and as noted 
above, Dr. S. implied that the vascular surgery was the result of 
atherosclerosis (which is related to/causes heart disease).  In a 
July 2005 VA examination, the examiner noted that the Veteran had a 
scar of the neck secondary to status post carotid endarterectomy 
surgery.  Here, right carotid stenosis with PVD, and a scar on the 
neck due to vascular surgery, were found by Dr. S. to be secondary to 
atherosclerosis (plaque buildup) in his arteries which caused 
insufficient blood flow to areas of the body and resulted in the 
vascular surgeries.  As such, because Dr. S. implied that the 
Veteran's right carotid stenosis with PVD and his surgery for this 
disability--a right carotid endarterectomy, which resulted in a neck 
scar, were caused by or the result of atherosclerosis (a heart 
disability), the Board finds that the claim for service connection 
for right carotid stenosis with PVD, and the claim for service 
connection for a neck scar due to vascular surgery, is inextricably 
intertwined with the claim for entitlement to service connection for 
ischemic heart disease.  Dr. S. specifically stated that the vascular 
surgery was necessary because of plaque buildup in the heart arteries 
(atherosclerosis).  

Since action on the issue of service connection for ischemic heart 
disease, coronary artery disease, and atherosclerosis is being 
stayed, pending publication of final regulations, the Board finds 
that adjudication of the claim for entitlement to service connection 
for right carotid stenosis with PVD, and a scar on the neck due to 
vascular surgery, must be deferred pending the outcome of the other 
issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  

The issue of entitlement to service connection for chloracne is 
addressed in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The Veteran underwent a tooth extraction and received treatment 
for missing, and other, teeth during service but did not incur dental 
trauma during his active duty and has not been treated for 
osteomyelitis.  

2.  The Veteran was discharged from service in 1970, and his first 
claim for dental treatment was not received until November 2003.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental condition have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104(c) (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2009).

2.  The criteria for entitlement to VA outpatient dental treatment 
have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002);  38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to obtain on behalf of the claimant, 
and (3) any evidence that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The new 
version of 38 CFR 3.159(b)(1), removes the portion of the regulation 
which stated that VA would request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 73 Fed. 
Reg. 23353-54 (April 30, 2008).

The Veteran was apprised of VA's duties to both notify and assist in 
correspondence dated in June 2005, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does not 
find that the late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to satisfy 
the requirements of the VCAA.  In any event, following the 
post-decision March 2006 notice letter, the Veteran's claim was 
adjudicated on several occasions, and supplemental statements of the 
case were issued at those times.)
 
Specifically regarding VA's duty to notify, the notifications to the 
Veteran apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or information 
was already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The Veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), service personnel records, and VA and 
private medical records.  The Board considered, but decided against, 
remanding this matter for a medical opinion.  

Specifically, the Board believes that an opinion is not necessary in 
order to decide the claim in this case because the record does not 
contain any evidence that the Veteran suffered from maxillary dental 
loss, impairment of the mandible or loss of a portion of the ramus 
due to trauma in service.  Moreover, the Veteran does not maintain 
nor is there evidence that he has such dental loss that may be 
associated with his period of military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), 
citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  The Veteran simply contends 
that he currently has loose teeth and gum disease, and stated his 
belief that his gum disease was caused by herbicide exposure while 
serving in Vietnam.  See June 2010 Board Hearing.  He does not allege 
that his current dental condition is the result of an in-service 
injury to his mouth.  In summary, the Board finds that no VA 
examination was required and no duty to assist was unmet.  

Analysis

In a November 2003 statement, the Veteran asserted that he was losing 
his teeth, noting that he had lost five teeth so far, and about four 
were loose.  The Veteran stated that the last time he saw the 
dentist, he asked the Veteran whether he was exposed to Agent Orange.  
In essence, the Veteran contends that his current tooth loss is the 
result of exposure to herbicides while serving in Vietnam.

The facts in this case are not in dispute. The Veteran entered active 
duty in June 1966.  According to service treatment records, the 
Veteran was seen in the dental clinic on June 6, 1966.  According to 
a dental chart completed at that time, the Veteran was missing teeth 
1, 16, 17, 18, 30 and 32.  Tooth number 18 was extracted.  During 
service, teeth 2, 3, 4, 14, 15, 20, 29, 31 were found to have carious 
lesions, and were filled or treated. 

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment of 
the mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available 
for loss of teeth if such is due to loss of substance of body of 
maxilla or mandible, only if such bone loss is due to trauma or 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, as such loss is not considered 
disabling.  Id. at Note.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

To have had dental extractions during service is not tantamount to 
dental trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. 
Reg. 15,566 (1997).

In this case, the medical evidence shows missing teeth, a tooth 
extraction, and teeth that were treated during service.  However, the 
Veteran has denied in-service trauma to the mouth, and osteomyelitis 
is not shown.  Under these circumstances, service connection for a 
dental disability for VA compensation purposes is not warranted.  As 
noted, replaceable missing teeth, and treatable carious teeth are not 
considered disabling for VA disability compensation purposes.  See 38 
C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.

The Board acknowledges that, in a June 2010 letter, a private dentist 
who has treated the Veteran for over 30 years notes that the Veteran 
had lost many teeth and has only 18 teeth remaining, with serious 
receding gums.  The dentist also acknowledges the Veteran's 
post-service surgery to repair ulcerative gums.  In addition, the 
dentist stated that "[i]t does seem likely that his gum disease and 
resulting surgery could be a result of Agent Orange exposure."  

Significantly, however, the Board does not find the dentist's opinion 
to be probative.  At best, it is speculative.  And, in any event, the 
Board is bound by the regulations.  As discussed herein, the 
Veteran's claim does not fall under the categories of compensable 
dental conditions set forth in 38 C.F.R. § 4.150.  Accordingly, the 
Board must find that the preponderance of the evidence is against his 
claim for service connection for a dental condition.  

In any event, a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 
Vet. App. 302 (1993).  Legal authority describes various categories 
of eligibility for VA outpatient dental treatment, to include 
Veterans having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for Veterans having a 
noncompensable service-connected dental condition (Class II 
eligibility); those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or other 
service trauma (Class II(a) eligibility); those who were detained as 
a POW (Class II(b) and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement of 
missing teeth that were lost during any period  of service prior to 
his or her last period of service (Class IIR (Retroactive) 
eligibility); those having a dental condition professionally 
determined to be aggravating  disability from an associated service-
connected condition or disability (Class III eligibility); those 
whose service-connected disabilities are rated at 100 percent by 
schedular evaluation or who are entitled to the 100 percent rating by 
reason of individual unemployability (Class IV eligibility); those 
who participate in a rehabilitation program under 38 U.S.C. Chapter 
31 (Class V eligibility) and those who are scheduled for admission or 
who are otherwise receiving care and services under Chapter 17 of 38 
U.S.C., where dental care is medically necessary (Class VI 
eligibility).  38 U.S.C.A. §  1712; 38 C.F.R. § 17.161.

In this case, the Veteran is not compensably service connected for 
any dental disorder, and did not have any trauma to the teeth during 
service.  He also does not have a rating of 100 percent.  Although he 
is service connected for diabetes mellitus, among other disabilities, 
the Veteran's dental condition has not been professionally determined 
to be aggravating a service-connected condition.  He has not 
previously applied for dental treatment.  Service records reveal that 
the Veteran was not a POW and did not incur a dental condition as a 
result of combat trauma.  The Veteran was also not participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his 
dental problems was not medically necessary for a medical condition 
currently under treatment by VA.  For these reasons, the Board finds 
that the Veteran does not qualify for Class I, II(a), (b),  (c), IIR, 
III, IV, V, or VI eligibility.

Regarding Class II eligibility, the following principles apply to 
dental conditions noted at entry and treated during service.  (1) 
Teeth noted as normal at entry will be service- connected if they 
were filled or extracted after 180 days or more of active service.  
(2) Teeth noted as filled at entry will be service-connected if they 
were extracted, or if the  existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious but 
restorable at entry will not be service-connected on the basis that 
they were filled during service.  However, new caries that developed 
180 days or more after such tooth was filled will be service-
connected.  (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.  (5) Teeth noted 
at entry as non-restorable will not be service-connected, regardless 
of  treatment during service.  (6) Teeth noted as missing at  entry 
will not be service connected, regardless of treatment during 
service.  38 C.F.R. § 3.381(d).

Here, the service treatment records show that teeth 1, 16, 17, 18, 
30, 32, were extracted either before service or within the first 180 
days of service.  Thus, service connection for the purpose of  
establishing eligibility for dental treatment is not  warranted for 
these teeth.  Teeth number 2, 3, 4, 14, 15, 20, 29, 31, were normal 
at entry, and were later found to be carious, and some were filled.  
Tooth number 15 was filled on February 15, 1967, 180 days or more 
after the start of active duty service.  As such, the Board will 
consider tooth 15 as service connected for the purpose of 
establishing eligibility for outpatient dental treatment.  Teeth 
number 2, 3, 4, 14, 20, 29, and 31, also received treatment more than 
180 days after the Veteran entered active duty, and although the 
Board cannot determine if the cavities were filled, providing the 
Veteran with the benefit of the doubt, the Board finds that teeth 
number 2, 3, 4, 14, 20, 29, and 31, are entitled to service 
connection for the purpose of establishing eligibility for outpatient 
dental treatment, as they were normal at entry and were treated in 
service.

Those having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of discharge or 
release from active service, which took  place before October 1, 
1981, may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They were discharged or 
released, under conditions other than dishonorable, from a period of 
active military,  naval, or air service of not less than 180 days. 
(B) Application for treatment is made within one year after such 
discharge or release. (C) Department of Veterans Affairs dental 
examination is completed within 14 months after discharge or release, 
unless delayed through no fault of the veteran.  38 C.F.R. § 
17.161(2)(i).

In this case, the Veteran separated from military service in April 
1970 and did not apply for treatment until November 2003.  As he did 
not apply for dental treatment within one year after separation, the 
Veteran does not qualify for Class II eligibility.  The Veteran does 
not fall into any eligibility class under 38 C.F.R. § 17.161.  For 
these reasons, the Board finds that the Veteran is ineligible for VA 
dental treatment under 38 C.F.R. § 17.161, and the claim must be 
denied.  


ORDER

Service connection for gum disease with tooth loss is denied.

Service connection for gum disease with tooth loss, for VA dental 
treatment purposes is denied.


REMAND

The Veteran contends that his currently diagnosed chloracne was 
caused by exposure to herbicide agents while serving in Vietnam.  He 
has reported repeated occurrences of open sores on his neck, arms, 
and legs, throughout his entire life and ever since his time spent on 
active duty in Vietnam.  In fact, the Veteran reported that he 
started experiencing rashes and ulcers before he left Vietnam.  The 
Veteran's wife submitted a statement noting that she had been married 
to the Veteran for 33 years, and as long as she has known him, he has 
experienced rashes and inflamed skin on his neck, and has off and on, 
experienced outbreaks of lesions on his arms, legs, and neck.  See 
March 2004 statement.  

In a March 2004 Agent Orange examination, the examiner diagnosed the 
Veteran with chloracne, noting that the Veteran's main complaint was 
a rash, which appeared to be very classically chloracne.  The Veteran 
reported that the rash occurred on his neck, chest, arms, and 
sometimes on his legs.  In a March 2004 follow-up letter to the 
Veteran subsequent to his Agent Orange examination, I.W., M.D., 
stated that concerning a specific diagnoses, the only specific 
diagnosis that he had at this time concerning his Agent Orange 
registry examination was chloracne which was found at his Agent 
Orange registry examination.

The service treatment records contain a March 1968 entry noting 
external otitis with granulations.  The Veteran has argued that these 
skin granulations noted in service (granulation tissue is a fibrous 
connective tissue that replaces a fibrin clot in healing wounds) were 
a symptom of his later diagnosed chloracne.

As noted above, the first post-service diagnosis of chloracne was not 
until 2004; however, the record contains progress notes dated in 1981 
through 1994, which contain entries noting a rash on the Veteran's 
face, lesions on his neck which reoccurred after antibiotics were 
stopped, and a skin irritation on the Veteran's lower leg, with the 
right leg itching and the left leg starting to break out.  See May 
1991 progress note entry.  An August 1994 entry noted that the 
redness was clearing now and the Veteran had a rash from his knees to 
his trunk.  A January 1996 entry found a skin irritation on the 
posterior right ear with drainage, and the examiner gave an 
impression of possibly a staph infection or an allergic reaction-he 
was unsure of the etiology of the skin irritation on the Veteran's 
ear.

The Board notes that VA is required to obtain a medical opinion on 
the question of a possible relationship to military service if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the Veteran suffered an event, injury 
or disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the claimed 
disability may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Further, the Board notes that VA regulations provide that certain 
diseases associated with exposure to herbicide agents may be presumed 
to have been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The term 
"herbicide agent" means a chemical in an herbicide, including Agent 
Orange, used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be due to an 
association with herbicide agents includes, among others, chloracne 
or other acneform disease consistent with chloracne.  Chloracne must 
be manifest to a degree of 10 percent or more within a year after the 
last date on which the Veteran performed active military, naval, or 
air service in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); 3.309. 

In this case, the Veteran's personnel records show that he served in 
Vietnam during the Vietnam era, as he was stationed in Cam Ranh Bay 
from December 1967 until January 1969.  However, because the Veteran 
left Vietnam in January 1969, and was not diagnosed with chloracne 
until 2004, he is not entitled to service connection on a presumptive 
basis, as chloracne did not manifest to a compensable degree within a 
year of his last presumed exposure to an herbicide agent-i.e. within 
a year of leaving Vietnam.  

However, regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 3.307, the 
Court has held that a Veteran may establish service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Here, the Veteran underwent an Agent Orange examination, where the 
examiner noted that the Veteran had a rash which appeared to be very 
classically chloracne.  Progress notes dated from 1981 forward 
contain entries referencing rashes, lesions, and skin irritations on 
the Veteran's face, neck and legs.  Although 1981 is the first post-
service entry of record which specifically documented skin problems, 
the Veteran and his wife have reported that he experienced rashes and 
skin problems during service, immediately following discharge, and on 
and off ever since discharge.  Further, the Veteran's personnel 
record shows that he served in Cam Ranh Bay in the Republic of 
Vietnam from December 1967 until January 1969, thereby showing 
exposure to herbicides.  Lastly, the Veteran's STR's contain an entry 
referencing skin granulations on his ear, which could potentially 
constitute a symptom of his later diagnosed chloracne.  

Accordingly, given that the Veteran served in Vietnam and therefore 
is presumed to have been exposed to herbicides, in addition to the 
current diagnosis of chloracne (which is linked to dioxin exposure), 
and the Veteran's report of continuity of skin symptomatology from 
discharge to the present time, the Board finds that the evidence of 
record shows that the Veteran's currently diagnosed chloracne may be 
associated with his military service.  As such, a VA examination 
should be scheduled for the purpose of determining whether it is at 
least as likely as not that the Veteran's currently diagnosed 
chloracne is traceable to military service, including in-service 
exposure to herbicides.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
skin examination.  The examiner should review 
the claims file, take a detailed history from 
the Veteran, examine the Veteran, and provide an 
opinion as to the medical probabilities that the 
Veteran's currently diagnosed chloracne or the 
residuals thereof, are traceable to military 
service, including herbicide exposure, and the 
May 1968 entry referencing granulations on the 
Veteran's ear.  The examiner should provide an 
opinion as to the medical probabilities that 
currently diagnosed chloracne or residuals 
thereof are attributable to herbicide exposure 
that the Veteran experienced during his Vietnam 
service.  (The Veteran is presumed to have been 
exposed to herbicides during his Vietnam 
service.  38 C.F.R. §§ 3.307, 3.309.)  An 
explanation should be provided which includes 
references to the evidence of record and 
citation to any medical or scientific authority 
as deemed necessary to support the opinion.  

The Veteran's claims file, including a copy of 
this remand, must be made available to the 
examiner for review in connection with the 
examination.  The AOJ should make sure that the 
examination report complies with this remand and 
answers the questions presented in the 
examination request, especially with respect to 
detailing any connection to military service.  
If the report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider the 
issue of entitlement to service connection for 
chloracne on appeal in light of all information 
or evidence received.  If the benefit sought is 
not granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; 
however, the Veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


